Citation Nr: 1446733	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-11 190	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1.  Entitlement to service connection for a heart disorder, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to herbicide exposure.



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to July 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A September 2010 rating decision denied service connection for pulmonic stenosis, claimed as heart disease.  A January 2014 rating decision denied service connection for COPD.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal	.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from August 1966 to August 1967, so his exposure to herbicides is presumed.

2.  Ischemic heart disease is a disease associated with herbicide exposure; however, a current diagnosis of ischemic heart disease is not shown in the available evidence of record.

3.  A heart disorder was not shown during service, and there is no evidence of a cardiovascular disorder manifested to a compensable degree within one year following discharge from service.

4.  The Veteran's COPD was not present during service, and the evidence does not show that it is related to active service.


CONCLUSIONS OF LAW

1.  Heart disease, to include valvular and ischemic, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  COPD was not present in service or manifested for many years thereafter, and is not shown to be otherwise related to service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, letters from the RO dated in May 2010 and December 2013 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letters were provided prior to the initial RO adjudication of his claims.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, a VA heart examination report, and lay statements from the Veteran.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The record also reflects that the Veteran underwent a VA heart examination to evaluate his claim for a heart disorder in August 2010.  The report from this examination and the medical opinion have been included in the claims file for review.  This examination and opinion involved a review of the Veteran's claims file, an examination of the Veteran, and an opinion supported by rationale.  The Board finds that this opinion is adequate to base a decision on the Veteran's heart disorder claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran has not been afforded a VA examination for the claim of service connection for COPD.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  38U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the low threshold for affording the Veteran a VA examination is not met.  The Veteran certainly has a diagnosis of COPD and alleges that it is due to exposure to Agent Orange during service.  His service records confirm that he had service in Vietnam; therefore, exposure to herbicides is conceded.  However, as will be explained in further detail below, the only opinion of record suggesting that the Veteran's COPD is due to herbicide exposure is the Veteran's, and he is not competent to make such an opinion.  Moreover, there is no probative evidence indicating that the Veteran's COPD may be associated with his service.  COPD was not noted during service, there is no evidence of it within one year of his separation from service, and it was not manifested until many years after discharge.  As such, the evidence is insufficient to trigger VA's duty to obtain an examination or opinion with respect to the claim. 

Finally, although a Social Security Administration (SSA) inquiry in May 2012 revealed that the Veteran is receiving SSA benefits, the benefits appear to be age related and there is no evidence the Veteran is receiving disability compensation.  Accordingly, a request for records from the SSA is not warranted because they have no reasonable possibility of substantiating the claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating a veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Service Connection

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The diseases associated with herbicide exposure for purposes of the presumption include ischemic heart disease including but not limited to myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, and various forms of angina.  Ischemic heart disease does not include hypertension or stroke or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309 (e), Note 3.  Ischemia is a deficiency of blood in a part, usually due to functional constriction or actual obstruction of a blood vessel.  Dorland's Illustrated Medical Dictionary, 954 (30th Ed. 2003).  

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular disease is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters, supra.

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Heart Disorder

After careful consideration of all the evidence of record, the Board finds that service connection for a heart disorder, to include ischemic heart disease and valvular heart disease, is not warranted on any basis.  

The Board notes that the Veteran has verified service in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Thus, service connection may be granted if he has ischemic heart disease.  See 38 C.F.R. § 3.309(e).

Service treatment records are silent for diagnoses or complaints of heart problems.  The Veteran's chest x-rays at entrance and separation were normal, and his examinations were also normal.  The Veteran marked "no" on his Report of Medical History at entrance and separation as to whether he had any pain or pressure in his chest or palpitation or pounding heart.

Although the Veteran received extensive and regular treatment for other conditions at VA from 1981 to the present, VA treatment records dated August 1981 to February 2008 contained in the claims file and Virtual VA are negative for treatment or diagnosis of heart disease.  The earliest clinical indication of the presence of heart disease is documented in VA treatment records dated in March 2008, almost 40 years after the Veteran's discharge from service.  In March 2008, the Veteran was assessed as having a possible "ejection murmur at the upper left sternal border," and was scheduled for an echocardiogram.  The Veteran underwent an echocardiogram in October 2008.  The test showed no regional wall abnormalities, mild concentric left ventricular hypertrophy, mild diastolic dysfunction, a mildly calcified pulmonic valve, and mild pulmonic regurgitation.  The Veteran was diagnosed with heart valve disease. 

The Veteran underwent a VA heart examination in August 2010.  He reported to the examiner that his nephrologist, Dr. B., told him that he had hardening of the arteries.  The examiner noted that the VA treatment records contain no cardiac studies indicating that such a diagnosis was ever made.  The Veteran reported intermittent sharp retrosternal chest pain when seat, but not with exertion, and shortness of breath with exertion.  He also reported very fleeting episodes of lightheadedness.  The examiner noted that available treatment records revealed no diagnosis of myocardial infarction or congestive heart failure.  The examiner indicated that the October 2008 echocardiogram showed evidence for some pulmonic stenosis, but no regional wall abnormalities.  

On examination, the Veteran's heart was regular with a grade 2/6 systolic murder heard best in the pulmonic area.  There was no cardio or hepatomegaly by percussion and no peripheral edema.  After stress testing, a VA examiner diagnosed the Veteran with pulmonic stenosis and opined that it was less likely than not related to ischemic heart disease because pulmonic stenosis is a structural condition which does not occur as the result of ischemic heart disease.  The examiner also noted that the stress test was negative for coronary artery disease.  

The aforementioned opinion is highly probative.  It was based upon a review of the Veteran's entire claims folder, other pertinent medical records, and a full examination, including both history and clinical findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.

In a September 2010 statement, the Veteran asserted that he had been told that he suffers from coronary artery disease.  Also in September 2010, the Veteran underwent pharmacological stress testing, which was normal.  A chest x-ray in March 2011 was also normal.  In October 2011, Dr. B. noted that he had a prolonged conversation with the Veteran about atherosclerotic heart disease.  Dr. B. noted that the Veteran had a normal stress test done in September 2009 and that the Veteran's blood pressure and cholesterol were both well controlled.  Dr. B. indicated that with the Veteran's risk factors, "if he does not take mediations properly he is definitely at risk to develop atherosclerotic heart disease."  In his substantive appeal (V9) dated in June 2013, the Veteran stated that he had been diagnosed with atherosclerotic cardiovascular disease of the heart.  In September 2013, the Veteran underwent another echocardiogram.  No significant change from the October 2008 study was indicated, and the pulmonary gradient was mildly improved.      

The Board finds that the evidence of record does not establish that the Veteran has ischemic heart disease.  The Board acknowledges that the Veteran is competent to report that he has been diagnosed with ischemic heart disease because such a report of a contemporaneous diagnosis would be within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, even if competent, the Veteran's lay statements must be weighed against the other evidence of record.  In this case, there is no evidence of record, other than the Veteran's statements, indicating that such a diagnosis has been made.  In fact, Dr. B's notation in the VA treatment records regarding the lack of a current diagnosis of atherosclerotic cardiovascular disease actually contradicts the Veteran's assertions.  Accordingly, the Veteran's statements are of little probative weight.  

Moreover, to the extent the Veteran is offering a diagnosis of ischemic heart disease, as a lay person without appropriate medical expertise, his own opinion asserting such a diagnosis does not constitute competent evidence supporting his claim, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

The Board finds that the August 2010 VA opinion, indicating that the Veteran did not suffer from ischemic heart disease, is the most probative evidence of record on the issue.  As such, the competent medical evidence of record is against a finding that the Veteran had ischemic heart disease during his lifetime, and, because non-ischemic heart disease is not listed among the disorders for which a presumption based on herbicide exposure is warranted under 38 C.F.R. § 3.309(e), the Board finds the Veteran was not entitled to service connection under the provisions of the law regarding diseases due to herbicide exposure.

Similarly, entitlement to service connection based on the manifestation of a chronic disease, as established under 38 C.F.R. § 3.303(b), is not warranted.  As described above, the Veteran's non-ischemic valvular heart disease was first diagnosed in approximately 2008, almost forty years after he separated from service.  As such, the Veteran's non-ischemic valvular heart disease did not manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, continuous symptoms since separation have not been established for the Veteran's non-ischemic valvular heart disease.  As such, the Board finds that a preponderance of the evidence is against the claim for this issue on a presumptive basis as due to a chronic disease. See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Finally, the Board must consider whether service connection is warranted for the non-ischemic valvular heart disease on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The evidence of record does establish that the Veteran has a diagnosis of valvular heart disease.  However, the Board finds that the Veteran's valvular heart disease is not related to service.  As noted, service treatment records are negative for any treatment or diagnosis of a heart disorder.  Nor is there evidence of any manifestation of valvular heart disease within a year of separation.  A VA examination on the etiology of the Veteran's heart disability in conjunction with his direct service connection claim was not provided, and the Board notes that the evidence of record does not warrant one. See 38 C.F.R. § 3.159(c)(4) . VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is no persuasive evidence that the currently diagnosed heart disability may be related to an in-service incident or injury.

As for any direct assertions by the Veteran that there exists a medical nexus between his valvular heart disease and his military service, such evidence provides no basis for allowance of the claim.  The matter on which this claim turns is within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on such a medical matter, such as whether his heart problems as related to his period of service, to include any exposure to Agent Orange.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a heart disorder, to include ischemic heart disease and valvular heart disease, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

COPD

The Veteran also contends that he has COPD due to Agent Orange exposure.  
COPD is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange. 38 C.F.R. § 3.309(e).  There is no competent opinion linking current COPD to Agent Orange exposure.  Although the Veteran contends that he has COPD as the result of such exposure, this is a complex medical scientific question that would not be subject to lay observation. See 38 U.S.C.A. § 1116(b) (West 2002) (providing that presumptive service connection for conditions due to Agent Orange will be based on scientific reports from the National Academy of Sciences ).  The Veteran's opinion does not constitute competent evidence of a link between COPD and Agent Orange.

The Veteran is also not entitled to invoke the presumption of service connection for chronic diseases because COPD is not one of the diseases specified for application of this presumption.  38 C.F.R. § 3.309.

The Veteran is therefore not entitled to invoke these presumptions for COPD, but his claim is still considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

VA treatment records show diagnoses of COPD in September 2010 and October 2011.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records show that the Veteran was treated for coughing in February 1968, but his lungs were clear, and he was returned to duty.  The Veteran's induction and separation examinations both note the Veteran's lungs and chest as normal.  Additionally, in his separation Report of Medical History dated in June 1969, the Veteran specifically denied currently having, or ever having experienced, asthma, shortness of breath, pain or pressure in his chest, or a chronic cough.

VA treatment records dated from 1981 to 2001 are silent for complaints or treatment related to COPD.  In June 2002, the Veteran reported occasional shortness of breath beyond normal exertion.  The Veteran did not report any shortness of breath again until December 2006, when he reported shortness of breath with exertion.  In December 2008, the Veteran was treated for an upper respiratory infection with associated wheezing.  In April 2009, the Veteran reported shortness of breath with activity.  On a pulmonary function test conducted in December 2009, there was no evidence of reactive airway disease, and the reviewing physician indicated that the test results were consistent with obesity and deconditioning.  In September 2010, the Veteran was diagnosed with mild COPD.    

In this case, the Veteran does not assert, and the record does not indicate, that he has experienced breathing problems during or since his active service.  The evidence of record shows that the Veteran repeatedly denied breathing problems during regular treatment at VA from 1981 to the present.  The Veteran first complained of shortness of breath in August 2002, and the first evidence of a diagnosis of COPD is September 2010, almost 40 years after service.  The Board notes that the Veteran has opined that his COPD is due to Agent Orange exposure from service.  As noted above, while laypersons are sometimes competent to provide an opinion regarding etiology, the Board finds that this is not one of those cases.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In sum, the evidence shows that 1) the Veteran currently has a diagnosis of COPD; 2) there is no probative medical evidence of an in-service event, disease or injury pertaining to COPD; and 3) there is no competent medical evidence which links the Veteran's COPD to service, including to any incident thereof.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).   


ORDER

Entitlement to service connection for a heart disorder is denied.
 
Entitlement to service connection for chronic obstructive pulmonary disease is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


